DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2017/0311204 A1) in view of Zhou et al. (US 2019/0150214 A1).

Cariou et al. disclose a method and apparatus for establishing aggregated link for multiple channels in WLAN with the following features: regarding claim 1, a method for wireless communication by a first wireless local area network (WLAN) device of a wireless network, the method comprising: establishing a multi-link association between the first WLAN device and a second WLAN device, the multi-link association being coordinated by a first upper media access control (U-MAC) layer of the first WLAN device capable of transmitting information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface; assigning, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs), the pool of sequential packet numbers including an assigned packet number and a plurality of intermediate packet numbers; preparing at least one original MAC protocol data unit (MPDU) based on at least a first MSDU of the plurality of MSDUs; fragmenting, by the first WLAN interface, the original MPDU to form a first MPDU and one or more second MPDUs; assigning, by the first WLAN interface, the assigned packet number of the pool to the first MPDU and a different intermediate packet number of the pool to each of the one or more second MPDUs; and transmitting the first MPDU and the one or more second MPDUs via the first wireless communication link using the first WLAN interface (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0023-0024, 0048, 0053, 0068, 0083, 0087, 0104] summarized as follows “a method for wireless communication by a first wireless local area network (WLAN) device of a wireless network, the method comprising (i.e. WLAN 100 may include a master station (AP) 102 and may include any number  of stations (STAs) 103 and/or HE devices 104 [0023-0024], establishing a multi-link association between the first WLAN device and a second WLAN device (i.e. the AP 102 (first WLAN device) establishing aggregated multiple link with the second WLAN device (STA 103), and the AP 102 may intend to communicate with a STA 103 on the aggregated link  [0048, 0053], the multi-link association being coordinated by a first upper media access control (U-MAC) layer of the first WLAN device capable of transmitting information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface (i.e. the link may be aggregated at in an upper medium access control (MAC) entity (first U-MAC 705 of fig. 7) of the first WLAN device AP 102 which may transmit information with TX traffic steering engine720 using first link using first interface 744 for the second WLAN device STA 103, and the second device 103 using second WLAN interface 746 for transmitting to the AP102 [0048, 0104]), assigning, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs), the pool of sequential packet numbers including an assigned packet number and a plurality of intermediate packet numbers (i.e. the upper MAC entity may assign packet numbers (PNs) to a sequence of MAC service data units (MSDUs) for the aggregated link and may allocate the MSDUs to the channels, the PNs assigned to consecutive MSDUs may be spaced apart by a predetermined PN spacing, further, he lower MACs 740, 750 may maintain the sequence number assignment for per interface [0048, 0067, 0107]), preparing at least one original MAC protocol data unit (MPDU) based on at least a first MSDU of the plurality of MSDUs (i.e. the PNs may be assigned to the MSDUs and MPDUs may be generated based on the MSDUs [0068]), fragmenting, by the first WLAN interface, the original MPDU to form a first MPDU and one or more second MPDUs (i.e. the MPDUs are fragmented and fragmentation may be used in which a number of MPDU fragments may be generated based on a particular MSDU, wherein the PNs are assigned to the MSDUs and MPDUs may be generated based on the MSDUs [0068]), assigning, by the first WLAN interface, the assigned packet number of the pool to the first MPDU and a different intermediate packet number of the pool to each of the one or more second MPDUs (i.e. the MPDU may further include the PN of a corresponding MSDU on which the MPDU is based. When fragmentation is used, an MPDU fragment may further include the PN of a corresponding MSDU on which the MPDU fragment is based. For instance, the value of PN1 may be assigned to a first MSDU and PN2 may be assigned to a second, subsequent MSDU. If a difference between PN1 and PN2 is at least Nmax (in which Nmax is the maximum number of fragments) and Nfrag fragments are to be used, the MPDU fragments (if fragmentation is performed) may be assigned values in a range of PN1, PN1+1, PN1+Nfrag−1. The PNs of the MPDU and/or MPDU fragments for the second MSDU would begin at PN1+Nfrag due to the spacing of Nfrag. Hence the range given above for potential fragments of the first MSDU would be less than PN1+Nfrag, and the numbering may be non-ambiguous [0068, 0083]), and transmitting the first MPDU and the one or more second MPDUs via the first wireless communication link using the first WLAN interface (i.e. AP 102 may determine, based on a mechanism such as an enhanced distributed channel access (EDCA) traffic class prioritization, quality of service (QoS), other traffic prioritization and/or other mechanism, a priority of the MPDU based on a queue of MPDUs to be transmitted on the first channel [0087])”).
Cariou et al. also disclose the following features: regarding claim 2, further comprising: assigning, by the first U-MAC layer, an MSDU sequence number to each of the plurality of MSDUs, wherein each MSDU sequence number is sequentially increasing from a previous MSDU sequence number, and wherein the MSDU sequence numbers are usable by a second U-MAC layer of the second WLAN device to reorder the plurality of MSDUs (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0048] summarized as follows “the AP 102 may establish an aggregated link for multiple channels. The link may be aggregated at an upper medium access control (MAC) entity, which may communicate with multiple lower MAC entities for the channels. The upper MAC entity may assign packet numbers (PNs) to a sequence of MAC service data units (MSDUs) for the aggregated link and may allocate the MSDUs to the channels. The PNs may enable reordering at a receiving entity. The lower MAC entities may assign sequence numbers (SNs) to MAC protocol data units (MPDUs). The SNs may enable acknowledgement at a receiving entity. The MPDUs may include the SNs and the corresponding PNs”); regarding claim 7, further comprising: receiving, by the first WLAN interface, an acknowledgement message from the second WLAN device, the acknowledgement message indicating that the second WLAN device received the first MPDU and the one or more second MPDUs of the fragmented original MPDU; and sending an indication from the first WLAN interface to the first U-MAC layer to indicate that the original MPDU was received by the second WLAN device (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0093] summarized as follows “the AP 102 may transmit one or more acknowledgement messages, frames, blocks and/or other for the received uplink MPDUs and/or uplink MPDU fragments. The acknowledgement messages may be based on the SNs included in the uplink MPDUs and/or uplink MPDU fragments”);
Cariou et al. is teaching assigning of sequential packet numbers to each of a plurality of MSDUs. Cariou et al., however, fails to expressly teach “a pool of sequential packet numbers” being assigned to a plurality of MSDUs.
Zhou et al. disclose techniques that support packet-based link aggregation architectures with the following features: regarding claim 1, assigning, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs) (Fig. 7, illustrates an example of a communication scheme 700 that supports packet based link aggregation architectures, see teachings in [0100, 0114-0116] summarized as “assigning, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs) (i.e. communication scheme 700 illustrates aspects of a multiple sequence number-based aggregation architecture. This aggregation architecture introduces two sets (pool) of packet sequencing numbers, wherein operations of shim layer 710 may be performed by an upper MAC, assigns sequential packet number to each MSDUs, and the set may include an MSDU SN, an MSDU fragment number (FN), and an MPDU packet number (PN). The operations at shim layer 710 may be based on common SN, FN, and PN across links 720. After assigning the common SN, shim layer 710 (upper MAC) may allocate packets to one of lower Tx MAC 715-a or lower Tx MAC 715-b. Each lower Tx MAC 715 may allocate a per-link SN for the allocated MSDUs and process these MSDUs independently of other lower Tx MACs 715 [0114-0116])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of assigning a pool of sequential packet numbers to each of a plurality of MSDUs. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Cariou et al. disclose a method and apparatus for establishing aggregated link for multiple channels in WLAN with the following features: regarding claim 14, a method for wireless communication by a first wireless local area network (WLAN) device of a wireless network, the method comprising: establishing a multi-link association between the first WLAN device and a second WLAN device, the multi-link association being coordinated by an upper media access control (U-MAC) layer of the first WLAN device capable of transmitting information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface; fragmenting, by the U-MAC layer, at least a first MAC service data units (MSDU) to form a plurality of MAC protocol data units (MPDUs); assigning a different sequential packet number from a first set of sequential packet numbers to each of the plurality of MPDUs; and transmitting the plurality of MPDUs via the first wireless communication link using the first WLAN interface (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0023-0024, 0048, 0053, 0068, 0083, 0087, 0104] summarized as follows “a method for wireless communication by a first wireless local area network (WLAN) device of a wireless network, the method comprising (i.e. WLAN 100 may include a master station (AP) 102 and may include any number  of stations (STAs) 103 and/or HE devices 104 [0023-0024], establishing a multi-link association between the first WLAN device and a second WLAN device (i.e. the AP 102 (first WLAN device) establishing aggregated multiple link with the second WLAN device (STA 103), and the AP 102 may intend to communicate with a STA 103 on the aggregated link  [0048, 0053], the multi-link association being coordinated by an upper media access control (U-MAC) layer of the first WLAN device capable of transmitting information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface (i.e. the link may be aggregated at in an upper medium access control (MAC) entity (first U-MAC 705 of fig. 7) of the first WLAN device AP 102 which may transmit information with TX traffic steering engine720 using first link using first interface 744 for the second WLAN device STA 103, and the second device 103 using second WLAN interface 746 for transmitting to the AP102 [0048, 0104]), fragmenting, by the U-MAC layer, at least a first MAC service data units (MSDU) to form a plurality of MAC protocol data units (MPDUs) (i.e. the MPDUs are fragmented and fragmentation may be used in which a number of MPDU fragments may be generated based on a particular MSDU, wherein the PNs are assigned to the MSDUs and MPDUs may be generated based on the MSDUs [0068]), assigning a different sequential packet number from a first set of sequential packet numbers to each of the plurality of MPDUs (i.e. the MPDU may further include the PN of a corresponding MSDU on which the MPDU is based. When fragmentation is used, an MPDU fragment may further include the PN of a corresponding MSDU on which the MPDU fragment is based. For instance, the value of PN1 may be assigned to a first MSDU and PN2 may be assigned to a second, subsequent MSDU. If a difference between PN1 and PN2 is at least Nmax (in which Nmax is the maximum number of fragments) and Nfrag fragments are to be used, the MPDU fragments (if fragmentation is performed) may be assigned values in a range of PN1, PN1+1, PN1+Nfrag−1. The PNs of the MPDU and/or MPDU fragments for the second MSDU would begin at PN1+Nfrag due to the spacing of Nfrag. Hence the range given above for potential fragments of the first MSDU would be less than PN1+Nfrag, and the numbering may be non-ambiguous [0068, 0083]), and transmitting the plurality of MPDUs via the first wireless communication link using the first WLAN interface (i.e. AP 102 may determine, based on a mechanism such as an enhanced distributed channel access (EDCA) traffic class prioritization, quality of service (QoS), other traffic prioritization and/or other mechanism, a priority of the MPDU based on a queue of MPDUs to be transmitted on the first channel [0087])”).
Cariou et al. also disclose the following features: regarding claim 16, wherein the assigning the different sequential packet numbers is performed by the first WLAN interface (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0048] summarized as follows “the upper MAC entity may assign packet numbers (PNs) to a sequence of MAC service data units (MSDUs) for the aggregated link and may allocate the MSDUs to the channels and since the PNs may enable reordering at a receiving entity, each sequential packet number is different from the other”).
Cariou et al. is teaching assigning of sequential packet numbers to each of a plurality of MSDUs. Cariou et al., however, fails to expressly teach “set of sequential packet numbers” being assigned to a plurality of MSDUs.
Cariou et al. also do not expressly disclose the following features: regarding claim 17, wherein the first set of sequential packet numbers is used with the first wireless communication link and is different from a second set of sequential packet numbers used for the second wireless communication link. 
Zhou et al. disclose techniques that support packet-based link aggregation architectures with the following features: regarding claim 14, assigning a different sequential packet number from a first set of sequential packet numbers to each of the plurality of MPDUs (Fig. 7, illustrates an example of a communication scheme 700 that supports packet based link aggregation architectures, see teachings in [0100, 0114-0116] summarized as “assigning a different sequential packet number from a first set of sequential packet numbers to each of the plurality of MPDUs (i.e. communication scheme 700 illustrates aspects of a multiple sequence number-based aggregation architecture. This aggregation architecture introduces two sets (pool) of packet sequencing numbers, wherein operations of shim layer 710 may be performed by an upper MAC, assigns sequential packet number to each MSDUs, and the set may include an MSDU SN, an MSDU fragment number (FN), and an MPDU packet number (PN). The operations at shim layer 710 may be based on common SN, FN, and PN across links 720. After assigning the common SN, shim layer 710 (upper MAC) may allocate packets to one of lower Tx MAC 715-a or lower Tx MAC 715-b. Each lower Tx MAC 715 may allocate a per-link SN for the allocated MSDUs and process these MSDUs independently of other lower Tx MACs 715 [0114-0116])”).
Zhou et al. also disclose the following features: regarding claim 17, wherein the first set of sequential packet numbers is used with the first wireless communication link and is different from a second set of sequential packet numbers used for the second wireless communication link (Fig. 7, illustrates an example of a communication scheme 700 that supports packet based link aggregation architectures, see teachings in [0026 & 0116] summarized as “assigning a respective sequence number of a first set of sequence numbers to each of the first set of data units to be transmitted over the first wireless link, and assigning a respective sequence number of a second set of sequence numbers to each of the second set of data units to be transmitted over the second wireless link, wherein the each link has different sets of sequencing numbers”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of assigning from a first set of sequential packet numbers to each of a plurality of MSDUs, and each set has different sequential packet number. The motivation of using these functions is that it is more cost effective and dynamic. 
Regarding claim 18:
Cariou et al. disclose a method and apparatus for establishing aggregated link for multiple channels in WLAN with the following features: regarding claim 18, a wireless communication apparatus of a first wireless local area network (WLAN) device, comprising: one or more processors configured to: establish a multi-link association between the first WLAN device and a second WLAN device, the multi-link association being coordinated by a first upper media access control (U-MAC) layer operating via the one or more processors and capable of controlling transmission of information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface, assign, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs), the pool of sequential packet numbers including an assigned packet number and a plurality of intermediate packet numbers, prepare at least one original MAC protocol data unit (MPDU) based on at least a first MSDU of the plurality of MSDUs; the first WLAN interface configured to: fragment the original MPDU to form a first MPDU and one or more second MPDUs, assign the assigned packet number of the pool to the first MPDU and a different intermediate packet number of the pool to each of the one or more second MPDUs,  and transmit the first MPDU and the one or more second MPDUs via the first wireless communication link via the first WLAN interface; and the second WLAN interface configured to transmit at least a portion the information via the second wireless communication link to the second WLAN device (Fig. 1, illustrates a wireless network in accordance with some embodiments, see teachings in [0023-0024, 0040-0041, 0048, 0053, 0068, 0083, 0087, 0104] summarized as follows “a wireless communication apparatus of a first wireless local area network (WLAN) device, comprising: one or more processors configured to (i.e. WLAN 100 may include a master station (AP) 102 and may include any number  of stations (STAs) 103 and/or HE devices 104, comprising a processor 306/356 (fig. 3) [0023-0024 & 0040-0041], establish a multi-link association between the first WLAN device and a second WLAN device (i.e. the AP 102 (first WLAN device) establishing aggregated multiple link with the second WLAN device (STA 103), and the AP 102 may intend to communicate with a STA 103 on the aggregated link  [0048, 0053], the multi-link association being coordinated by a first upper media access control (U-MAC) layer operating via the one or more processors and capable of controlling transmission of information to the second WLAN device via a first wireless communication link using a first WLAN interface and a second wireless communication link using a second WLAN interface (i.e. the link may be aggregated at in an upper medium access control (MAC) entity (first U-MAC 705 of fig. 7) of the first WLAN device AP 102 which may transmit information with TX traffic steering engine720 using first link using first interface 744 for the second WLAN device STA 103, and the second device 103 using second WLAN interface 746 for transmitting to the AP102 [0048, 0104]), assign, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs), the pool of sequential packet numbers including an assigned packet number and a plurality of intermediate packet numbers (i.e. the upper MAC entity may assign packet numbers (PNs) to a sequence of MAC service data units (MSDUs) for the aggregated link and may allocate the MSDUs to the channels, the PNs assigned to consecutive MSDUs may be spaced apart by a predetermined PN spacing, further, he lower MACs 740, 750 may maintain the sequence number assignment for per interface [0048, 0067, 0107]),  prepare at least one original MAC protocol data unit (MPDU) based on at least a first MSDU of the plurality of MSDUs (i.e. the PNs may be assigned to the MSDUs and MPDUs may be generated based on the MSDUs [0068]), the first WLAN interface configured to: fragment the original MPDU to form a first MPDU and one or more second MPDUs (i.e. the MPDUs are fragmented and fragmentation may be used in which a number of MPDU fragments may be generated based on a particular MSDU, wherein the PNs are assigned to the MSDUs and MPDUs may be generated based on the MSDUs [0068]), assign the assigned packet number of the pool to the first MPDU and a different intermediate packet number of the pool to each of the one or more second MPDUs (i.e. the MPDU may further include the PN of a corresponding MSDU on which the MPDU is based. When fragmentation is used, an MPDU fragment may further include the PN of a corresponding MSDU on which the MPDU fragment is based. For instance, the value of PN1 may be assigned to a first MSDU and PN2 may be assigned to a second, subsequent MSDU. If a difference between PN1 and PN2 is at least Nmax (in which Nmax is the maximum number of fragments) and Nfrag fragments are to be used, the MPDU fragments (if fragmentation is performed) may be assigned values in a range of PN1, PN1+1, PN1+Nfrag−1. The PNs of the MPDU and/or MPDU fragments for the second MSDU would begin at PN1+Nfrag due to the spacing of Nfrag. Hence the range given above for potential fragments of the first MSDU would be less than PN1+Nfrag, and the numbering may be non-ambiguous [0068, 0083]), and transmit the first MPDU and the one or more second MPDUs via the first wireless communication link via the first WLAN interface; and the second WLAN interface configured to transmit at least a portion the information via the second wireless communication link to the second WLAN device (i.e. AP 102 may determine, based on a mechanism such as an enhanced distributed channel access (EDCA) traffic class prioritization, quality of service (QoS), other traffic prioritization and/or other mechanism, a priority of the MPDU based on a queue of MPDUs to be transmitted on the first channel; further configured to, at the second lower MAC entity, generate, for transmission within a second TXOP on the second channel, a second MPDU that includes a second SN based on a transmission queuing order of the second channel and further includes the PN of a corresponding MSDU on which the second MPDU is based [0087 & 0168])”), Cariou et al. is teaching assigning of sequential packet numbers to each of a plurality of MSDUs. Cariou et al., however, fails to expressly teach “a pool of sequential packet numbers” being assigned to a plurality of MSDUs.
Cariou et al. also do not expressly disclose the following features: regarding claim 20, further comprising: a first transceiver coupled to the first WLAN interface; a second transceiver coupled to the second WLAN interface; a plurality of antennas couple to the first transceiver and the second transceiver to wirelessly transmit signals output from the first transceiver and the second transceiver; and a housing that encompasses the one or more processors, the first WLAN interface, the second WLAN interface, the first transceiver, the second transceiver, and at least a portion of the plurality of antennas.
Zhou et al. disclose techniques that support packet-based link aggregation architectures with the following features: regarding claim 18, assign, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs) (Fig. 7, illustrates an example of a communication scheme 700 that supports packet based link aggregation architectures, see teachings in [0100, 0114-0116] summarized as “assigning, by the first U-MAC layer, a pool of sequential packet numbers to each of a plurality of MAC service data units (MSDUs) (i.e. communication scheme 700 illustrates aspects of a multiple sequence number-based aggregation architecture. This aggregation architecture introduces two sets (pool) of packet sequencing numbers, wherein operations of shim layer 710 may be performed by an upper MAC, assigns sequential packet number to each MSDUs, and the set may include an MSDU SN, an MSDU fragment number (FN), and an MPDU packet number (PN). The operations at shim layer 710 may be based on common SN, FN, and PN across links 720. After assigning the common SN, shim layer 710 (upper MAC) may allocate packets to one of lower Tx MAC 715-a or lower Tx MAC 715-b. Each lower Tx MAC 715 may allocate a per-link SN for the allocated MSDUs and process these MSDUs independently of other lower Tx MACs 715 [0114-0116])”).
Cariou et al. also disclose the following features: regarding claim 20, further comprising: a first transceiver coupled to the first WLAN interface; a second transceiver coupled to the second WLAN interface; a plurality of antennas couple to the first transceiver and the second transceiver to wirelessly transmit signals output from the first transceiver and the second transceiver; and a housing that encompasses the one or more processors, the first WLAN interface, the second WLAN interface, the first transceiver, the second transceiver, and at least a portion of the plurality of antennas (Fig. 4, illustrates an example layer configuration that supports packet based link aggregation architectures in accordance with aspects of the present disclosure, see teachings in [0155-0156, 0180, 0184] summarized as “AP 105 or STA 115 (fig. 1) comprising a first transceiver 1735 (fig. 17) coupled to the first WLAN (link 1) via PHY 1 435-a interface (fig. 4), and second transceiver 1735 coupled to the second WLAN (link 2) via PHY 2 435-b interface, set of antennas are coupled to the first and the second transceiver to wirelessly transmit signals output from the first transceiver and the second transceiver, and a housing 1705 (fig. 17) encompasses the processor 1720, the first WLAN interface, the second WLAN interface, the first transceiver, the second transceiver, and a set of antennas
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of assigning a pool of sequential packet numbers to each of a plurality of MSDUs, and a plurality of antennas couple to the first transceiver and the second transceiver to wirelessly transmit signals output from the first transceiver and the second transceiver. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 5-6, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2017/0311204 A1) in view of Zhou et al. (US 2019/0150214 A1) as applied to claim 1 above, and further in view of Ho et al. (US 2021/0100051 A1).

Cariou et al. and Zhou et al. disclose the claimed limitations as described in paragraph 4 above. Cariou et al. and Zhou et al. do not expressly disclose the following features: regarding claim 5, further comprising: determining, by the first WLAN interface, a first acknowledgement status for the first MPDU based on the assigned packet number and a second acknowledgement status for the one or more second MPDUs based on the intermediate packet numbers; retransmitting, by the first WLAN interface, each of the first MPDU and the one or more second MPDUs for which an acknowledgement message was not received by the first WLAN interface; regarding claim 6, further comprising: receiving, by the first WLAN interface, an acknowledgement message from the second WLAN device, the acknowledgement message indicating acknowledgement status for the first MPDU and the one or more second MPDUs of the fragmented original MPDU; determining, based on the acknowledgement status, that at least one MPDU of the first MPDU and the one or more second MPDUs was not received by the second WLAN device; and retransmitting the at least one MPDU that was not received by the second WLAN device, wherein the retransmitted at least one MPDU includes a same assigned packet number or a same intermediate packet number that was assigned by the first WLAN interface; regarding claim 15, further comprising: determining, by the first WLAN interface, an acknowledgement status for each of the plurality of MPDUs based, at least in part, on the respective different sequential packet number of each of the plurality of MPDUs; retransmitting, by the first WLAN interface, one or more of the plurality of MPDUs for which an acknowledgement message was not received by the first WLAN interface; regarding claim 19, wherein the first WLAN interface is further configured to: determine an first acknowledgement status for the first MPDU based on the assigned packet number and a second acknowledgement status for the one or more second MPDUs based, at least in part, on the intermediate packet numbers; and retransmit each of the first MPDU and the one or more second MPDUs for which an acknowledgement message was not received by the first WLAN interface.
Ho et al. disclose a method and system for a multi-link operation in a wireless communication system with the following features: regarding claim 5, further comprising: determining, by the first WLAN interface, a first acknowledgement status for the first MPDU based on the assigned packet number and a second acknowledgement status for the one or more second MPDUs based on the intermediate packet numbers; retransmitting, by the first WLAN interface, each of the first MPDU and the one or more second MPDUs for which an acknowledgement message was not received by the first WLAN interface (Fig. 7A, shows a timing diagram in which an MPDU may be retransmitted using a modified nonce in a multi-link operation according to some implementations, see the teachings in [0094-0095] summarized as “first WLAN device, based on PN, may encrypt an MPDU to form a first frame 710, and a modified nonce that includes a first link ID that uniquely identifies the first communication link 108a from among all the communication links 108a and 108b used in the multi-link operation. The first WLAN device may transmit the first frame 710 as an initial transmission on a first communication link 108a. If the second WLAN device fails to decrypt or decode the first frame 710, the second WLAN device may transmit a negative acknowledgement (NACK) 712 back to the first WLAN device. The first WLAN device may determine to retransmit the MPDU via the second communication link 108b. However, the first WLAN device may modify the nonce used for the encryption by including a second link ID that uniquely identifies the second communication link 108b from among all the communication links 108a and 108b used in the multi-link operation. Thus, the first WLAN device will obtain a different encryption result for the MPDU and will transmit the different encryption result as the retransmitted first frame 720. After receiving and processing the retransmitted first frame 720, the second WLAN device may respond with a positive acknowledgement (ACK) 722”); regarding claim 6, further comprising: receiving, by the first WLAN interface, an acknowledgement message from the second WLAN device, the acknowledgement message indicating acknowledgement status for the first MPDU and the one or more second MPDUs of the fragmented original MPDU; determining, based on the acknowledgement status, that at least one MPDU of the first MPDU and the one or more second MPDUs was not received by the second WLAN device; and retransmitting the at least one MPDU that was not received by the second WLAN device, wherein the retransmitted at least one MPDU includes a same assigned packet number or a same intermediate packet number that was assigned by the first WLAN interface (Fig. 7A, shows a timing diagram in which an MPDU may be retransmitted using a modified nonce in a multi-link operation according to some implementations, see the teachings in [0094-0095] summarized as “the first WLAN device, after encrypting an MPDU to form a first frame 710, may transmit as an initial transmission to  the second WLAN device, and if it fails to decode the first frame 710, the second WLAN device may transmit a negative acknowledgement (NACK) 712 back to the first WLAN device, and the first WLAN device may determine, based on PN, to retransmit the MPDU via the second communication link 108b, and after receiving and processing the retransmitted first frame 720, the second WLAN device may respond with a positive acknowledgement (ACK) 722”); regarding claim 15, further comprising: determining, by the first WLAN interface, an acknowledgement status for each of the plurality of MPDUs based, at least in part, on the respective different sequential packet number of each of the plurality of MPDUs; retransmitting, by the first WLAN interface, one or more of the plurality of MPDUs for which an acknowledgement message was not received by the first WLAN interface (Fig. 7A, shows a timing diagram in which an MPDU may be retransmitted using a modified nonce in a multi-link operation according to some implementations, see the teachings in [0094-0095] summarized as “first WLAN device, based on PN, may encrypt an MPDU to form a first frame 710, and a modified nonce that includes a first link ID that uniquely identifies the first communication link 108a from among all the communication links 108a and 108b used in the multi-link operation. The first WLAN device may transmit the first frame 710 as an initial transmission on a first communication link 108a. If the second WLAN device fails to decrypt or decode the first frame 710, the second WLAN device may transmit a negative acknowledgement (NACK) 712 back to the first WLAN device. The first WLAN device may determine to retransmit the MPDU via the second communication link 108b. However, the first WLAN device may modify the nonce used for the encryption by including a second link ID that uniquely identifies the second communication link 108b from among all the communication links 108a and 108b used in the multi-link operation. Thus, the first WLAN device will obtain a different encryption result for the MPDU and will transmit the different encryption result as the retransmitted first frame 720. After receiving and processing the retransmitted first frame 720, the second WLAN device may respond with a positive acknowledgement (ACK) 722”); regarding claim 19, wherein the first WLAN interface is further configured to: determine an first acknowledgement status for the first MPDU based on the assigned packet number and a second acknowledgement status for the one or more second MPDUs based, at least in part, on the intermediate packet numbers; and retransmit each of the first MPDU and the one or more second MPDUs for which an acknowledgement message was not received by the first WLAN interface (Fig. 7A, shows a timing diagram in which an MPDU may be retransmitted using a modified nonce in a multi-link operation according to some implementations, see the teachings in [0094-0095] summarized as “first WLAN device, based on PN, may encrypt an MPDU to form a first frame 710, and a modified nonce that includes a first link ID that uniquely identifies the first communication link 108a from among all the communication links 108a and 108b used in the multi-link operation. The first WLAN device may transmit the first frame 710 as an initial transmission on a first communication link 108a. If the second WLAN device fails to decrypt or decode the first frame 710, the second WLAN device may transmit a negative acknowledgement (NACK) 712 back to the first WLAN device. The first WLAN device may determine to retransmit the MPDU via the second communication link 108b. However, the first WLAN device may modify the nonce used for the encryption by including a second link ID that uniquely identifies the second communication link 108b from among all the communication links 108a and 108b used in the multi-link operation. Thus, the first WLAN device will obtain a different encryption result for the MPDU and will transmit the different encryption result as the retransmitted first frame 720. After receiving and processing the retransmitted first frame 720, the second WLAN device may respond with a positive acknowledgement (ACK) 722”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. with Zhou et al.by using the features as taught by Ho et al. in order to provide a more effective and efficient system that is capable of determining ack status of the MPDUs and retransmitting of MPDUs not received at second WLAN device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2017/0311204 A1) in view of Zhou et al. (US 2019/0150214 A1) as applied to claim 1 above, and further in view of Bang et al. (US 11,082,887 B2).

Cariou et al. and Zhou et al. disclose the claimed limitations as described in paragraph 4 above. Cariou et al. and Zhou et al. do not expressly disclose the following features: regarding claim 8, further comprising: receiving, by the first WLAN interface, an acknowledgement message from the second WLAN device, the acknowledgement message indicating acknowledgement status for one or more third MPDUs that were prepared based on the plurality of MSDUs; and providing the acknowledgement message from the first WLAN interface to the first U-MAC layer, wherein the first U-MAC layer is capable of retransmitting failed third MPDUs via either the first WLAN interface or the second WLAN interface;
 Bang et al. disclose a method for retransmitting a frame in a wireless LAN system with the following features: regarding claim 8, further comprising: receiving, by the first WLAN interface, an acknowledgement message from the second WLAN device, the acknowledgement message indicating acknowledgement status for one or more third MPDUs that were prepared based on the plurality of MSDUs; and providing the acknowledgement message from the first WLAN interface to the first U-MAC layer, wherein the first U-MAC layer is capable of retransmitting failed third MPDUs via either the first WLAN interface or the second WLAN interface (Fig. 9, a diagram illustrating a method for retransmitting a frame in a wireless LAN system according to the present embodiment, see teachings in [col 16 ln 53-56, 60-64, col 17 ln 11-17, col 18 ln 4-7 & col 19 ln 49-57] summarized as “the first wireless terminal 910 may segment the MSDU from a higher layer into multiple MAC Protocol Data Units (MPDUs), for example, it is segmented into three MPDUs (i.e. first MPDU_seg #1,  second MPDU_seg #2), and third MPDU_seg #3), and transmitted insequence from the first WLAN device 910 to the second WLAM device 920, if the acknowledgement frame information indicates ‘2’, the first wireless terminal may confirm that the third MPDU transmitted by the first wireless terminal is not successfully received by the second wireless terminal according to the frame information, and accordingly, the first wireless terminal may retransmit the third MPDU to the second wireless terminal”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. with Zhou et al.by using the features as taught by Bang et al. in order to provide a more effective and efficient system that is capable of retransmitting failed third MPDUs via either the first WLAN interface or the second WLAN interface. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US 2017/0311204 A1) in view of Zhou et al. (US 2019/0150214 A1) as applied to claim 1 above, and further in view of Mehta (US 2014/0269461 A1).

Cariou et al. and Zhou et al. disclose the claimed limitations as described in paragraph 4 above. Cariou et al. and Zhou et al. do not expressly disclose the following features: regarding claim 10, wherein a size of the pool of sequential packet numbers is based, at least in part, on a maximum quantity of fragments supported by the first WLAN interface and a quantity of WLAN interfaces included in the multi-link association;
Mehta discloses systems and methods for increasing throughput in a wireless communication network with the following features: regarding claim 10, wherein a size of the pool of sequential packet numbers is based, at least in part, on a maximum quantity of fragments supported by the first WLAN interface and a quantity of WLAN interfaces included in the multi-link association (Fig. 3, depicts data flow through upper layers and lower layers of a wireless communications protocol stack at a transmitter and a receiver operating over a primary communication link and an auxiliary communication link, according to one embodiment, see teachings in [0047-0049] summarized as “data stream unit 224 may include a sequence number assignment block 312 to sequentially identify the plurality of frames in the data stream being output by IP layer 308. Under operation of link manager 314, data stream splitter 316 may be configured to route frames either to the primary communication link through MAC 204, PHY 206 and RF 207 or to the auxiliary communication link through MAC 210, PHY 212 and RF 213 when the auxiliary link is enabled, and  the sequence number assignment block 312 may sequentially identify the plurality of frames output by IP layer 308 by maintaining global pools of sequence numbers, wherein the global pool of numbers may be provided for each traffic class identification for each station. The plurality of frames for each data stream may be given a number from the global pool corresponding to its order within the stream. The sequence number may then be used to reorder the plurality of frames by sequence reordering block 322. In this manner, frames arriving over either the primary communication link or the auxiliary communication link may of be reordered into a single output from data stream unit 248 corresponding to the stream that was fed into data stream unit 224”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cariou et al. with Zhou et al.by using the features as taught by Mehta in order to provide a more effective and efficient system that is capable of  using a pool of sequential packet numbers based on a maximum quantity of fragments and a quantity of WLAN interfaces. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3-4, 9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
11/30/2022                                  
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473